DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 10/21/2021 have been entered.  Claims 1-6 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part:
obtain imaged data for the operator and the robot from the captured image; 
obtain a reachable range of the operator based on information on position and information on physical characteristics of the operator included in the imaged data, and obtain a distance between the reachable range and the robot, based on information on position and information on shape of the robot and the reachable range included in the imaged data;

The phrase “imaged data for the operator and the robot” is not clear.  Based on the examiner’s understanding, it appears “for” should be changed to one of --of--, --regarding--, --representing--, --describing--, or similar.  

Additionally, claim 1, at lines 7-9, indicates the reachable range is obtained based on information included in the imaged data; but line 11 indicates the reachable range is included in the imaged data.  Should “included in” be changed to --obtained based on-- or similar language indicating the reachable range is derived from the imaged data, rather than directly included in the imaged data?  The paragraph split between pages 8 and 9 of the present specification suggests the imaged data does not directly include the reachable range, but only the physical characteristics of the operator, which are then used to calculate the reachable range.  

	Claim 6 in the method version of claim 1; the language of claim 6 should be corrected or explained similarly to that of claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burmeister et al. (US Publication No. 2015/0158178) in view of Hisamitsu et al. (JP 2010-208002).
Burmeister teaches:
Re claim 1.  A robot control device configured to control a robot operating in a shared work area with an operator (Figure 1), the robot control device comprising: 
a hardware processor (safeguarding apparatus 18, Figure 1 and paragraph [0032]) configured to execute at least one program and cause the robot control device to: 
capture an image of the operator (camera image 32, Figure 1; and paragraph [0034]);
obtain imaged data for the operator from the captured image (camera image 32, Figure 1; and paragraph [0034]); 
obtain a reachable range of the operator based on information on position and information on physical characteristics of the operator included in the imaged data (action range 58, Figure 1; and paragraph [0038]), and obtain a distance between the reachable range and the robot, based on information on position and information on shape of the robot and the reachable range included in the imaged data (action range of the robot 60, Figure 1; and paragraphs [0009-0010, 0021, and 0040-0043]: determining if the distance between the action range of the person 58 and the action range of the robot arm 60 is greater than or less than zero.);
(paragraphs [0041-0043]: risk class RK0, no danger of a collision; risk class RK1, no acute risk of collision, but the person has the possibility of quickly entering into collision zones; and risk class RK2, the person is already situated too close to the robot, acute risk of collision); and 
control operation of the robot based on the interference probability (paragraphs [0010 and 0041-0044]: bringing the robot into a safe mode, e.g. decelerated or stopped).

Burmeister fails to specifically teach: (re claim 1) capture an image of the operator and the robot; obtain imaged data for the operator and the robot from the captured image.
Hisamitsu teaches, at paragraphs [0023-0024] and Figure 1, such sensors for detecting intrusion into a robot’s workspace image both people and the manipulator to determine the distance between the two.  This allows for such distances to be determined even if a sensor is nudged and no longer pointing at a preprogrammed location relative to the manipulator.  
In view of Hisamitsu’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Burmeister, (re claim 1) capture an image of the operator and the robot; obtain imaged data for the operator and the robot from the captured image; since Hisamitsu teaches such sensors for detecting intrusion into a robot’s workspace image both people and the manipulator to determine the distance between the two.  This 

Burmeister further teaches:
Re claim 2.  Wherein the operation control unit determines a speed of an arm of the robot based on the interference probability (paragraphs [0010 and 0041-0044]).

Re claim 5.  A robot control system comprising: 
the robot control device according to claim 1 (monitoring computer 30, Figure 1); 
a robot configured to be controlled by the robot control device (robot arm 16, Figure 1); and 
a camera configured to capture the image or images of an operator and the robot (camera 22, Figure 1).

Re claim 6.  A robot control method for a robot control device configured to control a robot operating in a shared work area with an operator (Figure 1), the robot control method comprising the steps of: 
capturing an image of the operator (camera image 32, Figure 1; and paragraph [0034]); 
obtaining imaged data for the operator from the captured image (camera image 32, Figure 1; and paragraph [0034]); 
(action range 58, Figure 1; and paragraph [0038]), and obtaining a distance between the reachable range and the robot, based on information on position and information on shape of the robot and the reachable range included in the imaged data (action range of the robot 60, Figure 1; and paragraphs [0009-0010, 0021, and 0040-0043]: determining if the distance between the action range of the person 58 and the action range of the robot arm 60 is greater than or less than zero.); 
obtaining an interference probability between the robot and the operator based on the distance (paragraphs [0041-0043]: risk class RK0, no danger of a collision; risk class RK1, no acute risk of collision, but the person has the possibility of quickly entering into collision zones; and risk class RK2, the person is already situated too close to the robot, acute risk of collision); and 
controlling operation of the robot based on the interference probability (paragraphs [0010 and 0041-0044]: bringing the robot into a safe mode, e.g. decelerated or stopped).

Burmeister fails to specifically teach: (re claim 6) capturing an image of the operator and the robot; obtaining imaged data for the operator and the robot from the captured image.
Hisamitsu teaches, at paragraphs [0023-0024] and Figure 1, such sensors for detecting intrusion into a robot’s workspace image both people and the manipulator to determine the distance between the two.  This allows for such distances to be 
In view of Hisamitsu’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Burmeister, (re claim 6) capturing an image of the operator and the robot; obtaining imaged data for the operator and the robot from the captured image; since Hisamitsu teaches such sensors for detecting intrusion into a robot’s workspace image both people and the manipulator to determine the distance between the two.  This allows for such distances to be determined even if a sensor is nudged and no longer pointing at a preprogrammed location relative to the manipulator.  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burmeister et al. (US Publication No. 2015/0158178) as modified by Hisamitsu et al. (JP 2010-208002) as applied to claim 2 above, and further in view of Dalibard et al. (US Publication No. 2017/0080565).
The teachings of Burmeister as modified by Hisamitsu have been discussed above.  Burmeister fails to specifically teach: (re claim 3) wherein the operation control unit determines the speed of the arm of the robot depending on a moving direction of the arm of the robot.
Dalibard teaches, at paragraph [0088], using a low velocity when obstacles are near the robot and in the direction of its target velocity, and an unbounded velocity when 
In view of Dalibard’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Burmeister, (re claim 3) wherein the operation control unit determines the speed of the arm of the robot depending on a moving direction of the arm of the robot; since Dalibard teaches using a low velocity when obstacles are near the robot and in the direction of its target velocity, and an unbounded velocity when the obstacles are far from the robot or when the obstacles are in the opposite direction of the robot’s target velocity.  This allows robots to safely approach obstacles, and move quickly when not in danger of interfering with obstacles.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burmeister et al. (US Publication No. 2015/0158178) as modified by Hisamitsu et al. (JP 2010-208002) as applied to claim 2 above, and further in view of Schwabenthan et al. (US Publication No. 2018/0218585), Johnson et al. (US Publication No. 2020/0086482), and Konolige et al (US Patent No. 9,227,323).
The teachings of Burmeister as modified by Hisamitsu have been discussed above.  Burmeister fails to specifically teach: (re claim 4) wherein imaged data includes a bar code or a QR code attached to the operator and the robot, respectively, and the bar code or the QR code attached to the operator includes information indicating an operator ID and physical characteristics of the operator, and the bar code or the QR code attached 2to the robot includes information indicating a robot ID and a robot size.

Schwabenthan teaches, at paragraphs [0014 and 0022], an identification apparatus for identifying properties of an operator based on QR codes or barcodes so that the properties can be taken into account during a handling operation to adjust to an operator, for example by setting maximum values for the movement of the handling device.
Johnson teaches, at Figure 2, robotic manipulators may have QR codes attached thereto; and Konolige teaches, at column 4, lines 50-60, such machine-readable codes associated with physical objects may include the object’s size and an identifier as well as other information associated with the objects or the robotic device.  Such information can be used for quick, efficient scanning operations in a robotic work environment.   
In view of Schwabenthan, Johnson, and Konolige’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Burmeister, (re claim 4) wherein imaged data includes a bar code or a QR code attached to the operator and the robot, respectively, and the bar code or the QR code attached to the operator includes information indicating an operator ID and physical characteristics of the operator, and the bar code or the QR code attached 2to the robot includes information indicating a robot TD and a robot size; since Schwabenthan, Johnson, and Konolige teach QR codes are used in robotic operating environments to identify people and components, and thus may be captured by a camera such as that disclosed by Burmeister. 

Response to Arguments
Applicant’s arguments, see page 4, filed 10/21/2021, with respect to the objection to claim 1, and the interpretation of claims 1-5 under 35 U.S.C. § 112(f) have been fully considered and are persuasive.  The objection to claim 1, and the interpretation of claims 1-5 under 35 U.S.C. § 112(f) have been withdrawn. 
Applicant’s arguments, see pages 4-7, filed 10/21/2021, with respect to the rejection of claims 1 and 6 under 35 U.S.C. § 103 in view of Hisamitsu et al. (JP 2010-208002) as modified by Johnson et al. (US Publication No. 2020/0086482) and Azizian et al. (US Publication No. 2016/0345929) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Burmeister et al. (US Publication No. 2015/0158178) as modified by Hisamitsu et al. (JP 2010-208002).

Potentially Allowable Subject Matter
Applicant remarks, on page 6, 
Additionally, Johnson only discloses the use of QR codes generally, and both Johnson and Azizian fail to disclose or suggest obtaining a reachable range of the operator and a distance between the reachable range and the robot based on imaged data (e.g., QR codes) obtained from the operator and the robot in a work area. Additionally, nothing in Johnson and Azizian discloses or suggests controlling of a robot to avoid interference between the robot and the operator based on such imaged data (e.g., QR codes).

It is noted that claim 4 only requires imaging the claimed bar codes or QR codes, but does not require using these bar codes or QR codes to obtain the “information on position and information on physical characteristics of the operator” or the “information 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664